Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as receiving, from a client device, a first message transmitted as part of a communication session, the first message including 
The above claims are deemed allowable given the complex nature of using the corresponding embedding value, calculating a corresponding probability, and assigning a first classification label as precisely claimed as a whole. The closest prior art combination teaches probability distribution, variance, and Bayesian analysis in a uniform or asymmetrical space, however the prior art simply fails to teach or suggest the complexities in the claims as precisely claimed. At best the prior teaches piece-wise elements of general mathematical operations applied to messaging/querying device operations such as PD, variance, space/surface analysis, Bayesian, keyword spotting, general coefficient values, etc. Therefore the combination of prior art fails to teach or suggest the complex claims as whole. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Liu, Wen-Yin et al.	US 20030105589 A1
	Bayesian word to words, coefficient, probabilistic.

Kadirkamanathan; Maha	US 20140149113 A1
	Probability distribution, variance, spaces, ASR.

Odry; Benjamin L. et al.	US 20190320934 A1
	Image analysis and medical data. Classification labels.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached at (571)272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov